Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/4/2022.  Claims 1-2, 9 & 17 have been amended.  Claims 15 & 18-20 have been canceled and claim 21 has been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-14, 1-17 & 21 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-14, 1-17 & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 1-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 10605606 B2) in view of Osamu (JP2009069903A).
Ma discloses: 
1: A computer-implemented method for generating map features, the method comprising:
receiving, by a processing device, aerial image data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "Aerial image frame");
receiving, by the processing device, telemetry data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "geo-registered database features along with observations from IMU, GPS and various other sensor data");
performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "Data-fuse matched features"); and
controlling, by the processing system, a vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "navigate vehicle based on matched features").  
However, Ma does not appear to explicitly disclose wherein performing the data fusion comprises interpolating a missing node, along a road, between a start of the road and an end of the road.
Nevertheless, Osamu, who is in the same field of endeavor, discloses wherein performing the data fusion comprises interpolating a missing node, along a road, between a start of the road and an end of the road (see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25 “interpolating missing area/section/boundary”). 
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Osamu’s boundary interpolation with those of Ma’s in order to form a more safe, robust and dynamic navigation system (i.e., by providing the boundaries of missing/doubtful and/or incomplete areas within a mapped area). 
Motivation for combining Ma and Osamu comes from knowledge well known in the art. 
Both Ma and Osamu disclose claim 2: wherein performing the data fusion further comprises receiving geolocations of a start of a road and an end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above.   
Both Ma and Osamu disclose claim 3: wherein performing the data fusion further comprises extracting nodes, from a navigation map, along the road between the start of the road and the end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 4: wherein performing the data fusion further comprises performing image processing analysis to detect the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 5: wherein performing the data fusion further comprises converting the map features to a coordinate format (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 6: wherein performing the data fusion further comprises performing post-processing on the map features to refine the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above.
Both Ma and Osamu disclose claim 7: wherein the map features include at least one of a lane width, a curvature, a heading, a lane marking, a lane width, a road edge, a stop bar, or a pedestrian cross-walk (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 8: further comprising updating a map having the map features based at least in part on ground survey data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 9: A system in a vehicle comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing a method for generating map features, the method comprising: receiving, by the processing device, aerial image data; receiving, by the processing device, telemetry data; performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features; and controlling, by the processing system, the vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 10: wherein performing the data fusion further comprises receiving geolocations of a start of a road and an end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 11: wherein performing the data fusion further comprises extracting nodes, from a navigation map, along the road between the start of the road and the end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 12: wherein performing the data fusion further comprises performing image processing analysis to detect the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 13: wherein performing the data fusion further comprises converting the map features to a coordinate format (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 14: wherein performing the data fusion further comprises performing post-processing on the map features to refine the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 16: wherein the method further comprises updating a map having the map features based at least in part on ground survey data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 17: A computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method for generating map features, the method comprising: receiving, by the processing device, aerial image data; receiving, by the processing device, telemetry data; performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features; and controlling, by the processing system, a vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10), wherein performing the data fusion further comprises: receiving geolocations of a start of a road and an end of the road; extracting nodes, from a navigation map, along the road between the start of the road and the end of the road; interpolating missing nodes, between the start of the road and the end of the road, to provide coverage for the entire road; performing image processing analysis, on aerial image data for the nodes along the road, to detect the map features; converting the detected map features to a coordinate format; and perform post-processing on the detected map features to refine the detected map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above. Both Ma and Osamu disclose claim 21: wherein the coordinate format is a WGS84 coordinate format (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution" and see Osamu at least Abstract and fig. 1-25 in particular fig. 15-13, 16-18 & 21-25).
	Motivation to combine Ma and Osamu, in the instant claim is the same as that in claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663